DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 7, 2020.
Preliminary Remark
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 8, 10-14, and 16-18 are canceled.
Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 7, 2020 is withdrawn in view of the Amendment received on December 7, 2020, canceling the rejected claim.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4, 6-12, and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (WO 2014/190322 A1, published November 2014), made in the Office Action mailed on July 7, 2020 is withdrawn in view of the Amendment received on December 7, 2020, incorporating an unrejected claim under the present statute (i.e., the limitation of claim 13) into the base claim 1.


Claim Rejections - 35 USC § 103
The rejection of claims 5, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (WO 2014/190322 A1, published November 2014) in view of Liang et al. (US 2017/0132361 A1, published Mary 2017, priority October 2015), made in the Office Action mailed on July 7, 2020 is withdrawn in view of the Amendment received on December 7, 2020, canceling the rejected claims.  
The rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (WO 2014/190322 A1, published November 2014) in view of Smith et al. (Nucleic Acids Research, 2010, vol. 38, no. 13, e142, pages 1-7), made in the Office Action mailed on July 7, 2020 is withdrawn in view of the Amendment received on December 7, 2020.

Rejection – Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (WO 2014/190322 A1, published November 2014) in view of Liang et al. (US 2017/0132361 A1, published Mary 2017, priority October 2015).

translocating a polynucleotide through a nanopore (“translocating a polynucleotide”, section [0006]), wherein different kinds of monomers, which are nucleotides, are labeled with different optical labels that generate distinguishable optical signals (“at least a portion of the nucleotides being labeled with a second member of the FRET pair”, section [0006]; “[e]mbodiments are provided where different acceptor labels are attached to different kinds or monomieric units, so that the signals having different kinds of monomeric units, so that signals having different … frequency, intensity, wavelength, etc. are generated for different kinds of monomeric units”, section [0020]) and wherein the nanopore constrains the monomers to move single file through an excitation zone that encompasses a plurality of monomers (see Figure 1C, nanopore 1002 and excitation zone 1014; “labeled nucleotides through a nanopore dimensioned so that labels on the nucleotides are constrained”, section [0008]; “nanopore may be selected with a bore dimensioned so that a FRET pair label cannot orient to engage in a FRET interaction while translocating through the nanopore”, section [0018]);
detecting time ordered set of optical signals from the monomers as they pass through the excitation zone (see Figure 1A; “multiple FRET signals are generated within the same time interval over which such signals are collected thereby giving rise to a mixed FRET signal”, section [0021]);
separating optical signals from different kinds of monomers to form monomer-specific time-ordered sets of optical signals (“emissions are collected by detector (1060) which has conventional optical components for separating FRET emissions (1062) in accordance with the different signal characteristics of the different acceptor labels being employed, such as wavelength which can be separated”, section [0020]); and
determining a sequence of monomers from the monomer-specific time-ordered sets of optical signals from the polymer (“[a]s a result, an initially collected mixed FRET signal is split into two or more signals representing mixed FRET signals from different acceptors, which may further be further processed by conventional component”, section [0020]; “[i]ntensity peaks in the plots corresponding to the labeled T’s and C’s are indicated by the same reference numbers .. data is a plot of relative mixed FRET signal intensity versus time for the translocation in a 3’-first orientation of sequence”, section [0020]; “determining a nucleotide sequence of the polynucleotide from the mixed FRET signals” section [0021]).

With regard to claim 4, the method involves at least two distinguishable fluorescent labels attached to at least two different kinds of nucleotide triphosphates (“at least two different acceptor labels are used to label different nucleotides of a target polynucleotide”, section [0020]).
With regard to claim 6, the nanopore is a protein nanopore (“systems and devices described herein may be … protein nanopores”, section [0022]).
With regard to claims 7 and 8, the optical labels are fluorescent labels excited in the excitation zone (see Figure 1C; “exciting one or more donor labels attached to a pore or nanopore … Energy may be transferred from the excited donor label to the acceptor label of the monomer, after the label monomer passes through, exits or enters the pore or nanopore … Energy emitted by the acceptor label as a result of the energy transfer may be detected”, section [0038]) and the optical labels are fluorescent labels (FRET dye) (see also section [0051]).
Regarding claim 9, the nanopore has a bore that spatially constrains the fluorescent labels to prevent emission of fluorescent signals during the translocation 
With regard to claim 10, the method involves at least two distinguishable fluorescent labels attached to at least two different kinds of nucleotide triphosphates (“at least two different acceptor labels are used to label different nucleotides of a target polynucleotide”, section [0020]).
The artisans disclose that when “multi-color labeled nucleic acid (DNA) sequences are analyzed, the energy transfer from one or more donor labels to each of the four distinct acceptor labels that may exist on a nucleic acid molecule may result in light emission at four distinct wavelengths or colors which allows for a direct sequence read-out (section [0061]; see also, “[e]nergy emitted by the acceptor label as a result of the energy transfer may be detected, where the energy emitted by the acceptor label may correspond to or be associated with a single or particular monomer (e.g., a nucleotide) of a biological polymer … sequence of the biological polymer may then be deduced or sequenced based on the detection of the emitted energy from the monomer acceptor label”, section [0038]).
The emissions from the different dyes are separated out (“emissions are collected by detector (1060) which has conventional optical components for separating FRET emissions (1062) in accordance with the different signal 
With regard to claim 15, the irradiation and detection scheme includes total internal reflection fluorescent microscopy (see section [0055]) which involves evanescent wave or field.
The method involves at least two distinguishable fluorescent labels attached to at least two different kinds of nucleotide triphosphates (“at least two different acceptor labels are used to label different nucleotides of a target polynucleotide”, section [0020]).
The emissions from the different dyes are separated out (“emissions are collected by detector (1060) which has conventional optical components for separating FRET emissions (1062) in accordance with the different signal characteristics of the different acceptor labels being employed, such as wavelength which can be separated”, section [0020]).
While Huber et al. explicitly teach a method of labeling different nucleotides with different labels and determining the sequence of the nucleotides based on their different emission signals, the artisans do not explicitly state that a “candidate sequence” from overlapping segments of nucleotides is formed from the optical signals when determining the sequence of the polynucleotide (claims 5 and 14).
Huber et al. do not explicitly teach comparing the plurality of label-specific time series of fluorescence signals with nucleotide sequences and selecting a 
Liang et al. evidence the well-known method of compiling a nucleic acid sequence from a series of overlapping nucleotide segments during a sequencing reaction:
“present invention provides methods that improve de novo assembly and consensus sequence determination of biomolecular (e.g., nucleic acid or polypeptide) sequence data … first step in sequence analysis is determination of one or more sequence ‘reads’ or contiguous orders of the molecular units or ‘monomers’ in the sequence.  For example, nucleic acid sequencing read comprises an order of nucleotides of bases in a polynucleotide” (section [0022])

“different regions of a template can be sequenced by using different primers to initiate sequencing in different regions of the template, and preferably the resulting sequence reads overlap to allow construction of a consensus sequence representative of the true sequence of the different regions of the template nucleic acid based upon sequence similarity between portions of different reads that overlap within those regions … sequence reads for a given template sequence are assembled like a puzzle based upon sequence overlap between the reads, e.g., to form a ‘contig’ and the alignment of the reads relative to other reads and, preferably, relative to a template nucleic acid … some embodiments a known ‘reference sequence’ (e.g., from a public database or repository) can also be used during construction of the contig” (section [0024])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huber et al. and Liang et al., thereby arriving at the invention as claimed for the following reasons.

While Huber et al. are not explicit in discussing well known details typically involved when compiling the generated signals into an ordered sequence, Liang et al. evidence that when compiling or constructing a nucleic acid sequence from samples having multiple fragments, the sequence of the overlapping fragments are assembled together to arrive at the sequence of the template nucleic acid sequence.
Therefore, one of ordinary skill in the art would have been motivated to take the multiple fragment sequence reads produced from the fragments passing through the nanopore of Huber et al. and assembling a larger candidate template sequence from the aligning the fragments’s sequence which overlap with one another, the knowledge of which had been well-known and utilized in the art of nucleic acid sequence as evidenced by Liang et al.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into 
With regard claim 13, to the comparison of the signal pattern produced form the nanopore sequence to a signal pattern of the nucleic acid which would produce the closest match when deducing a sequence, Liang et al. already disclose that construction of nucleic acid sequence involves the comparison of the sequence reads to a reference sequence which is already known and sequenced present locally within the system or a public database.  Therefore, comparing the signal pattern produced from the nanopore sequencing to the signal pattern which would be generated from a known sequence so as to arrive at the corresponding nucleic acid sequence would have yielded the predictable outcome of deducing the signals produced form the nanopore to a nucleotide base sequence.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
Applicants contend that the rejection of claim 13 was based on a misinterpretation of the wording of claim 13 (page 9, Response).
Applicants point to sections [0028[ and [0029] of the specification in their attempt to distinguish the Office’s apparent mischaracterization and what claim 13 actually means.
The Office respectfully disagrees.
The limitation of claim 13 (now canceled) is reproduced below:

    PNG
    media_image1.png
    176
    974
    media_image1.png
    Greyscale

Claim 13 recites that the step of “determining”, which refers to the determining step of claim 1, that simply encompasses processing of, “a sequence of monomers from the monomer-specific time-ordered sets of optical signals from the polymer.  The step of determining as defined in the pre-amended claim 1, therefore, was simply i.e., as the polynucleotide traveled through the nanopore.
Claim 13 further defined this process as comparing against other nucleotide sequences and identifying the one sequence that would have the same/similar label-specific fluorescent signals were the one sequence to be labeled with the same unique labels (i.e., “would generate”).
Claim 13, therefore, clearly reveals that the sequence deduced from the nanopore is compared against many potential nucleic acid sequences (i.e., comparing … with nucleotide sequences), and the one that matches the deduced sequence is identified.
This is exactly what occurs in a sequencing reaction.  A plurality of sequence contigs are generated, and their sequences are matched against one another (if overlapping) or against a public database containing known sequences to map and construct a final sequence.
 “different regions of a template can be sequenced by using different primers to initiate sequencing in different regions of the template, and preferably the resulting sequence reads overlap to allow construction of a consensus sequence representative of the true sequence of the different regions of the template nucleic acid based upon sequence similarity between portions of different reads that overlap within those regions … sequence reads for a given template sequence are assembled like a puzzle based upon sequence overlap between the reads, e.g., to form a ‘contig’ and the alignment of the reads relative to other reads and, preferably, relative to a template nucleic acid … some embodiments a known ‘reference sequence’ (e.g., from a public database or repository) can also be used during construction of the contig” (section [0024], Liang et al.)

Therefore, the Office does not believe that the process as claimed was misinterpreted.  
Applicant’s reference to the specification found on sections [0028] and [0029] appear to have more to do with signal differentiation and signal decay.  In other words, section [0028] is referring to the signals being produced from two adjacent nucleotides which are each labeled and contributing to the signal production which would overlap:  
“monomers generate signals at each time point … moving through an excitation zone from left to right … and if one monomer exits the excitation zone and another monomer enters the excitation zone … between successive measurements … then two successive optical measurements include contributions from B and C” (section [0028])

	Section [0029] provides that since the monomers are differently labeled and the overlap, the relative position can be deduced.
	This process, however, is taught by Huber et al.  Specifically, the artisans disclose the below embodiment depicted in Figure 1A:

    PNG
    media_image2.png
    756
    991
    media_image2.png
    Greyscale
 As shown, the polynucleotide comprising labeled nucleotides are passed through a nanopore and the labels are excited and the signals produced therefrom, detected (“the acceptor labels attached to polymer (1000) as it translocates through and away from nanopore (1002)”, section [0019]).  As seen in the below graph, the signals produced from each of the labeled nucleotides overlap (“three labeled monomeric units (denoted ‘1’, ‘2’, and ‘3’) are in FRET zone (1008) … Signal intensity contributions from acceptors on monomeric units 1, 2, and 3 are illustrated by curves (1031, 1032, and 1033, respectively) … to give a mixed FRET signal shown by dashed curve (1022)”, section [0019]).
	What is clear from the teachings is that the labeled nucleotides are passed through the nanopore, that each label of the monomer is excited and detected, and that the produced signals from each of the labeled monomer is overlapping in a time-dependent fashion which are also detected.
	Therefore, the deduction of nucleotide sequence of Huber et al. clearly involves the step of determining process that includes label-specific time series of fluorescent 
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (WO 2014/190322 A1, published November 2014) in view of Liang et al. (US 2017/0132361 A1, published Mary 2017, priority October 2015) as applied to claims 1, 2, 4, 6, 7, 9, and 15 above, and further in view of Smith et al. (Nucleic Acids Research, 2010, vol. 38, no. 13, e142, pages 1-7).
The teachings of Huber et al. and Liang et al. have already been discussed above.
Huber et al. and Liang do not explicitly disclose that a key sequence with labeled nucleotides which generate an initial optical signal as the polynucleotide translocates the nanopore and passes through the excitation zone is comprised by a primer.
Smith et al. disclose a well-known advantage of employing molecular barcode in a primer which allows for parallel analysis of pooled samples.  
Particularly, Smith et al. disclose that a “point of diminishing returns is reached when the number of counts per sequence results in oversampling with no increase in 
“A solution to making next-generation as efficient and affordable as possible involves assaying multiple samples in a single run … cost reduction and increased throughput permitted by highly multiplexed sequencing will greatly expand the scope of chemogenetics assays …” (Abstract)

“essential element for multiplexing prior to sequencing is the incorporation (in this instance using modified primers during PCR) of a unique experimental indexing tag … Following PCR, the amplified DNA is purified … then pooled with amplicons derived from other sample with different indexing tags … potential for higher order multiplexing of thousands of samples offers the prospect of greatly reduced cost and such ‘extreme-multiplexing’ will benefit from robust automation to ensure sample uniformity” (page 2, 1st column, 2nd paragraph)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huber et al. and Liang et al. with the teachings of Smith et al., thereby arriving at the invention as claimed invention.
While Huber et al. did not explicitly discuss all potential combination of benefits known in the art of sequencing which could be combined with their sequencing methods, said one of ordinary skill in the art would have realized the benefit produced by adding molecular barcodes to the primers so as to uniquely label template nucleic acids of a sample being sequenced via the method of Huber et al., 
Given that the sequencing means of Huber et al. require that each type of monomer of the template polynucleotide be uniquely labeled, said one of ordinary skill in the art would have recognized that the primer comprising the molecular barcode also comprise the same label types when generating the labeled template polynucleotides, thereby arriving at the claimed invention.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The provisional rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 16-19, 21, and 22 of copending Application No. 15/824,885 (herein, “the reference application”), made in the Office Action mailed on July 7, 2020 is withdrawn in view of the recent abandonment of the conflicting application of record.
The Office reserves the right to reinstate the rejection should this application become petitioned to revive.
Rejections - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The rejection of claim 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,597,712 (herein, “the ‘712 patent”); or U.S. Patent No. 9,885,079 (herein, “the 079 patent”), made in the Office Action mailed on July 7, 2020 is maintained for the reasons of record.
Applicants’ blanketed allegation without any specific argument as to why the rejection is in supposed error is not deemed a proper response to a rejection.  
For example, generally alleging that the claim elements are not taught in the references of record without any specific identification of such elements in respect to the references cited does not comport with the requirement under 37 CFR 1.111(b) which requires that, “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”
Therefore, the rejection is maintained for the reasons of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of the ‘712 patent is also drawn to a method of determining a nucleotide sequence of a polynucleotide involving the translocation of the polynucleotide through a nanopore (see claim 1), wherein each of monomer of the polynucleotide with a different fluorescent label, and the nanopore has a bore dimensioned to force the fluorescent labels within the nanopore into a constrained state so as to result in no detectable signal and the labels are excited when exiting the nanopore and the signal measured and the signals produced compiled to a nucleotide sequence (claim 1), wherein labels are FRET (claim 2).
With regard to the determining of the sequence via overlapping segments of the nucleotides or the use of molecular barcodes in the primer, they are deemed obvious in view of the state of art and the teachings and motivation readily available to one of ordinary skill in the art before the effective filing date of the claimed invention.
Therefore, the invention as claimed is deemed obvious over the claims of the ‘712 patent.

For the similar reason as discussed above, the invention as claimed is deemed obvious over the claims of the ‘079 patent.

For the same reasons as set forth above, the rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,862,997 (herein, “the ‘997 patent”), made in the Office Action mailed on July 7, 2020 is maintained for the reasons of record.

For the same reasons as set forth above, the rejections of claim 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending Application No. 16/553,040; claims 1-19 of copending Application No. 16/309,097; and claims 2-12 of copending Application No. 16/795,388 are maintained for the reasons of record and are no longer considered provisional in nature and must require a terminal disclaimer absent Applicants’ clearly articulate reasoning as to why the claims are not deemed obvious over each other.  This is because the application has issued since the present rejection mailed on July 7, 2020.
For the same reasons as set forth above, the provisional rejection of claim 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 27-38 of copending Application No. 16/422,675; and claims 1-27 of copending Application No. 16/064,429, made in the Office Action on July 7, 2020 is maintained for the reasons of record.
Lastly, copending applications 16/330,357, presently under pre-exam is subject to the same rejection should they become docketed.

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 2, 2021
/YJK/